J-A06042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                    v.

DAVID BONANNO

                          Appellant                   No. 905 MDA 2015


       Appeal from the Judgment of Sentence Entered April 28, 2015
           In the Court of Common Pleas of Huntingdon County
             Criminal Division at No: CP-31-SA-0000007-2015


BEFORE: LAZARUS, STABILE, and DUBOW, JJ.

MEMORANDUM BY STABILE, J.:                             FILED JUNE 20, 2016

      Appellant David Bonanno pro se appeals from the April 28, 2015

judgment of sentence entered in the Court of Common Pleas of Huntingdon

County (“trial court”), following his summary conviction for harassment

under Section 2709(a)(3) of the Crimes Code, 18 Pa.C.S.A. § 2709(a)(3).

Upon review, we affirm.

      The   facts   and   procedural   history   underlying   this   appeal   are

undisputed. Briefly, Appellant was charged with the foregoing offense after

he had blocked a Buick Lucerne operated by Eric Miley in a Sheetz parking

lot. Appellant accused Mr. Miley of having stolen the Buick. A magistrate

convicted Appellant of harassment and sentenced him to pay a $300.00 fine.

Appellant timely filed a summary appeal for a trial de novo.         On April 28,

2015, the trial court held a trial de novo, at the conclusion of which it found
J-A06042-16



Appellant guilty of harassment and sentenced him to pay a $300.00 fine.

Appellant pro se timely appealed to this Court. Following Appellant’s filing of

a Pa.R.A.P. 1925(b) statement of errors complained of on appeal, the trial

court issued a Pa.R.A.P. 1925(a) opinion.

      On appeal, Appellant raises eleven issues for our review, reproduced

here verbatim:

      1)   Whether the evidence was insufficient to sustain the
           conviction because [] Appellant had no intent to block in Eric
           Miley?

      2)   Whether the evidence was insufficient to sustain the
           conviction because videotaping is not a criminal act?

      3)   Whether the evidence was insufficient to sustain the
           conviction because Appellant defended himself after Eric
           Miley assault?

      4)   Whether the conflicting testimony of Eric Miley is insufficient
           to sustain the conviction of Appellant?

      5)   Whether the testimony of Deb Miley is insufficient to sustain
           the conviction of Appellant because she admitted she lied to
           State Trooper Carnell during a police investigation?

      6)   Whether the [t]rial [c]ourt erred in not granting Appellant
           witness requests?

      7)   Whether the [t]rial [c]ourt erred in not granting Appellant
           discovery mandatory under law?
      8)   Whether the [t]rial [c]ourt erred in not granting Appellant
           continuances due to lack of proper discovery mandatory
           under law?

      9)   Whether the [t]rial [c]ourt erred in not granting Appellant a
           dismissal at trial do [sic] to lack of proper discovery
           mandatory under law?

      10) Whether the [t]rial [c]ourt erred by not granting a
          continuance or dismissal when it discovered at trial D.A.
          Smith did not send Appellant [] Commonwealth witness list
          and criminal history mandatory under law?
      11) Whether the [t]rial [c]ourt erred by not dismissing charges
          against [Appellant] when it discovered in records before

                                     -2-
J-A06042-16


            filing the July 21, 2015 memorandum, D.A. Smith did not
            sent Appellant Commonwealth witness list and criminal
            history mandatory under law, before or at trial?

Appellant’s Brief at 6.1

       As a prefatory matter, although this Court is willing to construe

liberally materials filed by a pro se litigant, pro se status generally confers

no special benefit upon an appellant. Commonwealth v. Lyons, 833 A.2d

245, 251-52 (Pa. Super. 2003), appeal denied, 879 A.2d 782 (Pa. 2005).

Where an appellate brief fails to provide any discussion of a claim with

citation to relevant authority or fails to develop the issue in any other

meaningful      fashion     capable      of    review,   that   claim   is   waived.

Commonwealth v. Antidormi, 84 A.3d 736, 754 (Pa. Super. 2014); see

Pa.R.A.P. 2119(a) (providing that each point treated in an argument must be

“followed by such discussion and citation of authorities as are deemed

pertinent”).

       Here, among other deficiencies, the argument section of Appellant’s

brief simply restates the statement of questions involved, fails to develop

the claims asserted and is otherwise bereft of any legal authority.            As a

result, we conclude that Appellant has waived his issues on appeal.             See

Antidormi, supra.


____________________________________________


1
 We note that Appellant’s issues 1 through 5, 10 and 11 are waived because
he failed to raise them in his Rule 1925(b) statement. See Pa.R.A.P.
1925(b)(4)(vii) (“Issues not included in the Statement and/or not raised in
accordance with the provisions of this paragraph (b)(4) are waived.”).



                                           -3-
J-A06042-16



      Even if Appellant had not waived the issues, he still would not have

been afforded relief based on the reasons outlined in the trial court’s

Pa.R.A.P. 1925(a) opinion.     Accordingly, we affirm Appellant’s judgment

sentence and direct that a copy of the trial court’s July 21, 2015 Rule

1925(a) opinion be attached to any future filings in this case.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




                                     -4-
                                                                       Circulated 05/26/2016 03:11 PM




          IN THE COURT OF COMMON        PLEAS OF HUNTINGDON            COUNTY,
                                  PENNSYLVANIA



COMMONWEALTH         OF PENNSYLVANIA               : CRIMINAL   DIVISION


               vs.                                 : No. CP-31-SA-007-2015

                                                                                  ....,,
DAVID A. BONANNO,
                                                                                            1
                                    Defendant
                                                                                  N


                                                                                   J        0
                                                                   .   .--         \:':-'
                                                                       rn
                                                                       :::::::,    x:
                                  MEMORANDUM                           ::,;        x:

         Defendant has filed a Notice of Appeal from our April 28, 2015, sentence. We

write to fulfill our duty pursuant to Pa.R.A.P.   1925(a). Simultaneous to the filing of

this Memorandum, we have filed Findings of Fact from the April 28, 2015, Summary

Trial.

         On January 27, 2015, Magisterial District Judge Wilt found Defendant guilty of

violating 18 Pa.C.S. § 2709(a)(3). Defendant was sentenced to pay the costs of

prosecution and a fine of three hundred dollars ($300.00). On February 25, 2015,

Defendant filed a Notice of Appeal from Summary Criminal Conviction. After the de

nova trial, this Court entered an Order finding Defendant guilty of the offense of

harassment and sentenced him to pay the costs of prosecution and a fine of three

hundred dollars ($300.00).



                                          1



                                                  /.x_
      In his Statement of Errors Complained of on Appeal, Defendant raises twelve


(12) issues. We address these issues seriatim.



1. Defendant claims this Court erred by not granting him a Discovery order before
   his trial. In his Discovery Request filed April 7, 2015, Defendant requested the
   following: (1) A complete title history for a 2011 Buick Lucerne vin
   #1G4HA5EM3BU115613; (2) First 911 call transcript; (3) Second 911 call
   transcript; (4) Video from Sheetz surveillance; and (5) Notes taken by Huntingdon
   County State Trooper Carnell at the scene of the incident. At the de nova trial, the
   District Attorney stated that he had provided Defendant with a copy of the disk
   containing the video from Sheetz's surveillance, as well as a police report. N. T. at
   2-3. The District Attorney did not provide a copy of either 911 transcript or a
   complete title history for the 2011 Buick Lucerne because the District Attorney
   did not have any of these items. N. T. at 3. In regard to Trooper Carnell's notes,
   the District Attorney stated that he did not provide these to Defendant because
   Defendant was provided a copy of the police report. N. T. at 3. Additionally, the
   District Attorney stated that he did not intend to call anyone from the
   Department of Transportation to testify about the title history of the Buick
   Lucerne, nor did he intend to call anyone to testify about the 911 transcripts. N. T.
   at 4. Because Defendant was provided requested materials and had the
   opportunity to subpoena any other material he believed was relevant to his case,
   we denied Defendant's request for a discovery order, which was styled as a
   Motion to Dismiss.

2. Defendant claims this Court erred in not granting Defendant's Witness Request
   order. This Court is guided by the Pennsylvania Rules of Criminal Procedure,
   which clearly layout the logistical steps for subpoenaing witnesses:

             A subpoena in a criminal case shall order the witness named to appear
             before the court at the date, time, and place specified, and to bring any
             items identified or described. The subpoena shall also state on whose
             behalf the witness is being ordered to testify and the identity, address,
             and phone number of the attorney, if any, who applied for the
             subpoena. Pa.R.Crim.P. 107.


                                        2
   In his Witness Request, Defendant listed the names and addresses of five (5)
   persons but failed to list the date, time, and place specified for his de novo trial.
   Defendant also failed to state on whose behalf the witnesses were being ordered
   to testify. Because Defendant did not act in accord with the Pennsylvania Rules of
   Criminal Procedure, this Court could not grant his Witness Request order.
   Furthermore, any request for subpoenas must go through the Prothonotary's
   Office.

3. Defendant claims this Court erred in not granting a continuance when Defendant
   discovered the disk containing the surveillance video of the incident did not
   function properly. At the trial, Defendant asked for a continuance so that he
   could obtain all the materials discussed supra. Defendant claimed that "without
   these documents any surprise that may come would be a violation of my most
   basic rights." N. T. at 3-4. After questioning the District Attorney about the use of
   said materials, this Court denied Defendant's motion for a continuance. Pursuant
   to Pa.R.Crim. 106(c), we gave the following reason for denying the motion: "This
   appeal was filed on February zs». It's now April 2gth. I think that's been time
   enough, so motion for extension of time, motion for continuance is denied." N. T.
   at 4.

4. Defendant claims this Court erred in not granting a continuance after Defendant
   "discovered subpoenas for witnesses was [sic] not granted because Appellant is
   not an attorney." Defendant's failure to act in accord with the Pennsylvania Rules
   of Criminal Procedure in regard to requesting subpoenas has been addressed
   already. Defendant's claim that his subpoenas were denied because he is not an
   attorney, however, is erroneous. As long as a person complies with the
   Pennsylvania Rules of Criminal Procedure and properly files with the
   Prothonotary's Office, his or her subpoena will be issued, regardless of whether
   he or she is an attorney.

5. Defendant claims this Court erred in not granting him a continuance at trial. This
   matter is addressed in the paragraph 3.

6. Defendant claims this Court erred in not granting dismissal at trial. This matter is
   addressed in paragraph 1.



                                         3
7. Defendant claims this Court erred by not allowing a proper cross-examination      of
   Deborah Miley. During Defendant's cross-examination       of Deborah Miley,
   Defendant continuously   asked the witness questions concerning the title of the
   Buick Lucerne. N. T. at 7, 9-10. Following the first question concerning the title,
   this Court had warned Defendant that it would not permit any further
   questioning concerning the ownership of the car. N. T. at 8. This Court was not
   limiting Defendant's ability to properly cross-examine a witness, but rather,
   making sure the line of questioning dealt with the issue at bar, i.e. was Defendant
   guilty of harassment.

8. Defendant claims this Court erred in its discretion by not considering Defendant's
   discovery in court records that referenced that the 2011 Buick Lucerne was a
   stolen asset. During the trial, Defendant asked multiple questions about the title
   and ownership of the Buick Lucerne that were objected to by the District
   Attorney and sustained by this Court. N. T. at 32-33. This Court informed
   Defendant that "the tittle issues are absolutely irrelevant to whether you
   [Defendant] committed the crime of harassment." N. T. at 34. As such, this Court
   did not abuse its discretion.

9. Defendant claims this Court erred in its discretion by not allowing a proper cross-
   examination of witness Trooper Carnell in regard to questions concerning the
   location of Sheetz, the location that Eric Miley was coming from, and the location
   of Deborah Miley's home. The record between pages 35-37 reflects a line of
   questioning interspersed with statements made by the Defendant during the
   cross-examination of Trooper Carnell. Ultimately, this Court questioned the
   relevancy of the questions and statements concerning the location of Sheetz,
   where Eric Miley was coming from, and the location of Deb Miley's home, but
   stated we would take judicial notice. N. T. at 36-37. In no way were the actions of
   this Court disruptive or limiting of Defendant's cross-examination of Trooper
   Carnell.


10. Defendant claims this Court erred in its discretion by not considering Defendant's
   state of mind and belief that the car was stolen and that Defendant called 911
    and reported that the car was stolen. At the end of the trial, this Court stated,
    "You [Defendant] called the police and that should have been the end of your
   involvement. You should not have attempted to stop Mr. Miley." N. T. at 55.

                                        4
   Although Defendant may have believed that the car was stolen, that does not
   remedy the fact that Defendant blocked the victim's car in at Sheetz. Such action
   constitutes   conduct with no legitimate   purpose as provided by 18 Pa.CS. §
   2709(a)(3).


11. Defendant claims this Court erred in its discretion by not considering the
   testimony of Defendant's witness, Melissa Miley, that Eric Miley had attacked
    Defendant, made multiple threats, abusive statements, etc. Early in the trial, this
    Court acknowledged that Eric Miley had entered a guilty plea to harassment in
   this matter. N. T. at 22. As such, it does not logically follow that this Court did not
   consider testimony from Melissa Miley.

12. Defendant claims this Court erred in its discretion by not considering the statue of
    the offense, which calls for " ... a pattern of actions composed of more than one
    act." The offense for which the Defendant is charged provides that a person
    commits the crime of harassment when the person "engages in a course of
    conduct or repeatedly commits acts which serve no legitimate purpose." 18
    Pa.C.S. § 2709(a}{3}. Defendant omits the complete definition of "course of
    conduct." We have found beyond a reasonable doubt that the Defendant has
    engaged in "a pattern of actions composed of more than one act over a period of
    time, however short, evidencing a continuity of conduct." 18 Pa.C.S. § 2709. The
    evidence shows that Defendant parked the vicitim's car in at Sheetz, confronted
    the victim with a camera in hand, and scuffled with the victim. Defendant's
    pattern of actions while at the Sheetz parking lot represents a course of conduct
   that served no legitimate purpose.


Based on the foregoing, our April 27, 2015 Order of Sentence should be Affirmed.




                                  BY THE COURT,



                                     ,s;z?{ Z:-
                                  George N. Zanic, P.J.


                                        5
      IN THE COURT OF COMMON PLEAS OF HUNTINGDON COUNTY,
                                PENNSYLVANIA


COMMONWEALTH OF PENNSYLVANIA                    : CRIMINAL DIVISION


                vs.                             : CP-31-SA-07-2015


DAVID A. BONANNO,
                                  Defendant




                               FINDINGS OF FACT


     1. Sometime during the morning of October 22, 2014, Eric Miley drove to the
          Sheetz store located Route 22 in Smithfield Township, Huntingdon        County,
          Pennsylvania. N.T. at 12.


     2.   Eric Miley parked a Buick Lucerne in a parking spot at the Sheetz store
          before going into the store. N.T. at 12.


     3. When Eric Miley walked out of the Sheetz store the Buick Lucerne that he
          had been driving was parked in by a vehicle being operated by Defendant,
          David Bonanno. N.T. at 12, 25.


     4. Defendant's vehicle was illegally parked behind the Buick Lucerne that Eric
          Miley had been driving. N.T. at 26.


     5.   Due to the actions of Defendant, Eric Miley was unable to leave the Sheetz
          store. N.T. at 13.


     6.   Defendant got out of his car and approached    Eric Miley. Defendant was
          holding a video camera in one hand as he approached        Eric Miley. N.T. at
          13.
7. Defendant accused Eric Miley of stealing the Buick Lucerne. Defendant
     informed Eric Miley that he had called the police, and the two men entered
     into a verbal altercation. N.T. at 13-15.


8. Defendant and Eric Miley engaged in a short, physical altercation. N.T. at
     15.


9.   About 45 minutes to an hour after the physical altercation,        the
     Pennsylvania State Police arrived at the scene of the altercation. When
     police arrived the vehicle being driven Eric Miley was still parked in, and as
     such, he was still unable to leave the scene.       N.T. at 16.


10. As a result of the altercation, Eric Miley was charged with summary
     harassment and misdemeanor            criminal mischief. N.T. 16, 27-28.


11. Eric Miley pleaded guilty to the charges and paid a fine and restitution    for
     the damage to Defendant's video camera. N.T. at 16.


12. Both Defendant and Eric Miley had scratches on their bodies consistent
     with an altercation.    N.T. at 26.


13. State Trooper Carnell obtained a copy of the video of the incident
     captured by Sheetz's surveillance cameras. N.T. at 28.


14. The video evidence matched the stories of the participants based on the
     testimony      of Trooper Carnell.


15. Defendant engaged in a course of conduct that served no legitimate
     purpose by parking in the Buick Lucerne for a period that exceeded 45
     minutes, having a physical confrontation and creating a disturbance at the
     Sheetz store.


16. The Defendant engaged in an attempt at self-help which resulted in the
     altercation.
17. The disputed ownership of the Buick Luzerne is irrelevant to the
   proceedings in this matter.




                                 <
                          George N. Zanic, P.J.